Citation Nr: 1549735	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-08 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation for dermatofibrosarcoma protuberans. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified in a hearing before a Decision Review Officer (DRO) at the RO in November 2011.  A transcript of the proceeding is of record.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.  The Board notes that although entitlement to service connection was also considered by the RO, given the outcome of this decision, the issue is moot, as it was a request for compensation for the same disability, just under a different statutory provision.  

The issue of entitlement to service connection for a soft tissue sarcoma, to include as due to exposure to herbicides, is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's dermatofibrosarcoma protuberans resulted from error in judgment, or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for dermatofibrosarcoma protuberans are met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

38 U.S.C.A. § 1151 provides that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected for claims filed on or after October 1, 1997.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  

For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the Secretary, and the proximate cause of the disability was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability; and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's, or in appropriate cases, the veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background and Analysis

The Veteran contends that VA negligently failed to provide a biopsy during the course of February 2008 treatment for a lump on her left thigh that would have provided an earlier diagnosis and treatment for dermatofibrosarcoma protuberans.  The Veteran alleges the VA provider told her that a biopsy was not necessary and that she did not have the mass surgically excised in February 2008 because she was told not to worry about the mass.  The Board agrees with the Veteran.

February 2008 VA treatment records indicate that the Veteran was seen for a lump in the upper left thigh assessed as a likely benign keloid caused by an old infected epidermal cyst.  The treatment record noted that the Veteran declined surgical excision of the mass.  

VA treatment records indicate that a mass, later diagnosed with dermatofibrosarcoma protuberans, was excised from the upper left thigh in July 2010 and that the Veteran underwent an additional surgical procedure in August 2010 to re-excise the subcutaneous nodule. 

Private treatment records from the Moffitt Cancer Center Cutaneous Clinic note that the Veteran's excision site had positive margins for dermatofibrosarcoma protuberans in September 2010.  In October 2010, the Veteran underwent a third surgical procedure at Moffitt Cancer Center to excise wider margins.  An April 2011 treatment record found no signs of recurrent disease. 

In a June 2011 VA opinion,  the examiner opined that dermatofibrosarcoma protuberans was not caused by VA medical treatment because the sarcoma was "evaluated, diagnosed, and treated in a timely and medically appropriate manner and without complication," and that the Veteran did not have any additional disability due to VA care.  The examiner reviewed the Veteran's medical records and concluded that the Veteran's three surgical procedures to excise the tumor and insure clean margins was not uncommon, there was no delay in diagnosis because the Veteran declined excision in 2008, and that the 2010 treatment methods were accepted, mainstream medical care. 

In a November 2011 DRO hearing, the Veteran testified that she noticed a mass in her left thigh around 2004 and first sought VA treatment in 2008, after it grew larger.  She stated that a VA medical provider told her to not worry about the mass because it did not hurt, and that she chose to not have surgically excise the lump in February 2008 because she was told not to worry about it.  She stated that she inquired about a biopsy procedure in February 2008 and was told by a VA medical provider that she did not require one.  The Veteran stated she was first diagnosed with dermatofibrosarcoma protuberans in August 2010, when she returned for further VA treatment because the mass was larger and protruding.  She stated that she had three surgeries at VA and a VA-contracted private surgical procedure to remove tissue that caused pain and limited range of motion of the left thigh.

The Board notes that the Veteran essentially asserted that VA healthcare providers were negligent by not providing a biopsy in February 2008.  The Board agrees.  The June 2011 VA examiner misses the essential point in this case.  The Veteran had a problem, reasonably relied upon the advice of a VA treatment provider, and was not diagnosed in a timely manner.  Of course the Veteran declined an excision in 2008, because she relied upon the treatment provider's characertization of the mass as benign.  Therefore, as the evidence of record is in relative equipoise as to whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider, the benefit of the doubt is application. 

Accordingly, the Board must conclude that compensation benefits under 38 U.S.C. § 1151 are warranted for dermatofibrosarcoma protuberans.  


ORDER

Compensation benefits under 38 U.S.C. § 1151 for dermatofibrosarcoma protuberans are granted.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


